Filed 10/6/20 L.C. v. Superior Court CA4/1
Opinion following transfer from Supreme Court

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


L.C.,                                                           D076780
         Petitioner,
         v.                                                     (San Diego County Super. Ct. Nos.
                                                                 SCD283672, JCM241992)
THE SUPERIOR COURT OF SAN
DIEGO COUNTY,
         Respondent;
THE PEOPLE,
         Real Party in Interest.


         ORIGINAL PROCEEDINGS in mandate. Sharon B. Majors-Lewis,
Judge. Petition granted.
         George L. Schraer on behalf of Petitioner.
         Zaki Zehawi for San Diego Criminal Defense Lawyer’s Club and San
Diego Criminal Defense Bar Association, as Amicus Curiae on behalf of
Petitioner.
         Summer Stephan, District Attorney, Mark A. Amador, Chief Deputy
District Attorney, Linh Lam, Assistant Chief Deputy District Attorney and
Jennifer Rebecca Kaplan, Deputy District Attorney, on behalf of Real Party
in Interest.
      In January 2019, the People filed in the juvenile court of respondent
San Diego County Superior Court a petition under Welfare and Institutions

Code1 section 602 to declare L.C. a ward of the court, alleging she committed
torture (Pen. Code, § 206), aggravated mayhem (Pen. Code, § 205) and
attempted murder (Pen. Code, §§ 187, subd. (a), 664) of her younger brother
D.C., and in committing the latter offense used a deadly weapon (Pen. Code,
§ 1192.7, subd. (c)(23)) and inflicted great bodily injury (Pen. Code, § 12022.7,
subd. (a)). The People further alleged under section 707 that L.C. was not fit
to be dealt with under the juvenile court law. Following a lengthy transfer
hearing, the juvenile court, addressing the factors set forth in section 707,

subdivision (a)(3),2 determined that L.C. was not suitable for treatment in
the juvenile system and transferred her case to a court of criminal
jurisdiction (adult court). L.C. filed a petition for writ of mandate challenging
the decision and sought an emergency stay; this court summarily denied the
petition and request.



1     Undesignated statutory references are to the Welfare and Institutions
Code.

2      Section 707, subdivision (a)(3) requires the juvenile court to consider
“[t]he degree of criminal sophistication exhibited by the minor” (§ 707, subd.
(a)(3)(A)(i)); “[w]hether the minor can be rehabilitated prior to the expiration
of the juvenile court's jurisdiction” (§ 707, subd. (a)(3)(B)(i)); “[t]he minor's
previous delinquent history” (§ 707, subd. (a)(3)(C)(i)); “[s]uccess of previous
attempts by the juvenile court to rehabilitate the minor” (§ 707, subd.
(a)(3)(D)(i)); and “[t]he circumstances and gravity of the offense alleged in the
petition to have been committed by the minor” (§ 707, subd. (a)(3)(E)(i)).
Section 707 discusses other relevant subfactors that the court may evaluate,
as further discussed in part II, post. (See, e.g., § 707, subd. (a)(3)(A)(ii).)
                                        2
      The California Supreme Court granted L.C.’s ensuing petition for
review. It transferred the matter to this court with directions to vacate our
order and issue a new order directing respondent to show cause why the
relief sought in the petition should not be granted on the ground (1) the
juvenile court abused its discretion by relying on speculation in considering
L.C.’s family circumstances, considering those circumstances in a manner not
contemplated by section 707, and failing to consider whether rehabilitative
efforts might be available in a setting other than the family home; or (2) the
court abused its discretion by relying on a finding that L.C.’s potential
involuntariness defense was not credible; or (3) the record does not reflect
that the juvenile court in considering the totality of the evidence adequately
evaluated testimony of two experts and a deputy probation officer. The latter
witnesses all found based on the section 707 criteria that L.C. was a proper
subject for treatment in the juvenile justice system.
      We complied with the Supreme Court’s order and directed respondent
to file a return. Having considered L.C.’s petition, the return, the reply, and
an amicus brief filed by the San Diego Criminal Defense Lawyer’s Club and

Bar Association,3 we now conclude the juvenile court abused its discretion in
certain respects, relying on speculation and irrelevant matters in its analysis.
Because the court’s analysis was deficient and in our view its remarks
concerning L.C.’s parents and their behavior would cause parties to
reasonably entertain a doubt about the court’s impartiality, we grant the
petition and order a new transfer hearing as set forth below.




3     Though we have considered the amicus brief, we found it unhelpful as
largely duplicative of L.C.’s writ petition.
                                       3
              FACTUAL AND PROCEDURAL BACKGROUND
The Offense
      In the early morning hours of January 10, 2019, then 17-year-old L.C.
used a large knife to inflict 56 stab wounds on her younger brother D.C., who
had been sleeping in his bed. L.C.’s brother suffered lacerations to his face,
chest, neck and shoulder that penetrated the joint, as well as injuries to his
lungs and other organs. After the stabbing, L.C. entered her parents’
bedroom and told them that she thought she had hurt D.C. She was wearing
only her underwear without a top, which according to her father was unusual
for her outside of her closed bedroom.
      Responding police reported that L.C.’s father surmised L.C. was
sleepwalking, though he admitted she never had before. L.C.’s father told
police he did not know why L.C. would harm her brother, relating that she
did well in school, had been applying to colleges, and on a recent outing to a
performance sat happily with her friends. In an interview after her arrest,
L.C. initially told San Diego Police Detective Joseph Volker she did not
remember waking up, getting a knife, or stabbing her brother, but on further
questioning she made incriminating statements to the detective, telling him
how she got the knife from the kitchen and the reasons why she stabbed her
brother.
The Petition to Transfer to Adult/Criminal Court
      In addition to filing the above-mentioned section 602 petition, the
People moved to transfer L.C. to adult court. In their supporting brief, the

People acknowledged that Proposition 574 requires juvenile courts to


4     Approved in November 2016, Proposition 57 rolled back prior law
allowing district attorneys to file charges against juvenile offenders directly
in adult court. It “largely returned California to the historical rule” by
eliminating direct filing in criminal court by prosecutors. (People v. Superior
                                         4
consider five factors when deciding whether a minor is suitable for treatment
in juvenile court, but asserted that only one factor need support the
determination. They contended that L.C. was unfit to be dealt with in the
juvenile system based on the degree of criminal sophistication she exhibited
in planning and committing the crimes and their gravity. In part, the People
argued that “running her finger along the [knife] blade to ensure it was sharp
demonstrates [L.C.] was goal oriented and had a calculated plan.”
L.C.’s Opposition to Transfer
      In opposition, L.C. pointed out that Proposition 57 eliminated the
presumption of unfitness for treatment under the juvenile court law and that
the court was required to evaluate the totality of circumstances, taking into
account the factors set forth in section 707. She argued the court should
determine she was fit to remain in juvenile court based on the fact all experts
agreed she was unlikely to reoffend and could be rehabilitated through the
juvenile court system. L.C. submitted reports prepared by (1) San Diego

Court (Lara) (2018) 4 Cal.5th 299, 305; see also People v. Superior Court
(Alexander C.) (2019) 34 Cal.App.5th 994, 998; People v. Superior Court (K.L.)
(2019) 36 Cal.App.5th 529, 536-538.) Under Proposition 57, “ ‘[c]ertain
categories of minors . . . can still be tried in criminal court, but only after a
juvenile court judge conducts a transfer hearing to consider various factors
such as the minor's maturity, degree of criminal sophistication, prior
delinquent history, and whether the minor can be rehabilitated.’ ” (Lara, at
pp. 305-306; Alexander C., at p. 998.) There is no longer a presumption that
a minor who committed certain serious offenses is unfit for juvenile court.
(D.W. v. Superior Court (2019) 43 Cal.App.5th 109, 116; C.S. v. Superior
Court (2018) 29 Cal.App.5th 1009, 1015.) The stated intent of Proposition 57
is that a judge, not a prosecutor, decide whether juveniles should be tried in
adult court. (K.L., at p. 539.) But “[t]aken as a whole, it appears the intent of
Proposition 57 was to reduce the number of youths who would be prosecuted
as adults. This appears to be an intent that will further other broader
purposes of Proposition 57 to reduce the number of offenders incarcerated in
state prisons, and to increase the opportunities for rehabilitation,
particularly for juvenile offenders.” (Id. at p. 541.)
                                       5
County Juvenile Probation Officer Robert Pinedo; (2) clinical and forensic
psychologist Clark Clipson, Ph.D.; (3) forensic psychiatrist Jeffery Rowe,
M.D.; (4) neuropsychologist Mark McDonough, Ph.D.; (5) neurologist J.
Steven Poceta, M.D. and psychologist Derek Loewy, Ph.D., who specialize in
sleep disorders; (6) psychologist Iris Blandón-Gitlin, Ph.D., on the reliability
of information obtained from subjects of interrogation; and (7) optometrist
Carl G. Hillier, O.D., who diagnosed L.C. with visual disturbances. L.C. also
submitted teacher letters regarding her excellent academic achievements and
good character, copies of transcripts showing she was a straight-A student,
and pictures of various awards she had received.
      Probation officer Pinedo recommended that the court deny the People’s
motion and order L.C. remain under juvenile court jurisdiction; he concluded
that L.C. was “amenable to the care, treatment, and training available
through Juvenile Court.” Pinedo assessed L.C.’s criminal sophistication both
in terms of her engaging in a criminal lifestyle and also in conducting the
present offense. He reported that L.C. had a “pro-social” lifestyle, attending
school, doing well academically, participating in pro-social activities, and
refraining from alcohol and drug use. He noted no one had reported any
family relationship issues. As for the present offense, Pinedo found no
indication L.C.’s offenses were preplanned; he observed she did not attempt
to conceal the weapon, deflect culpability to someone else, destroy evidence or
flee the scene to evade capture. He noted reports that she was visibly upset
when she entered her parents’ bedroom and told them she had hurt D.C.
Pinedo also opined given L.C.’s age (18 years, one month) and what would be
the remaining approximately seven-year period if she were committed to the
Division of Juvenile Justice, L.C. could be rehabilitated within the juvenile
court’s jurisdiction, as “[o]verall" she was compliant during her juvenile hall


                                        6
custodial period and home detention, she lacked a delinquent history, and her
active participation in programming while in juvenile hall demonstrated a
potential and desire to grow and mature. Though the manner of the offense
in his view was egregious and warranted L.C. being transferred to the adult
criminal division, he nevertheless concluded given her behavior patterns and
social history, and all of the section 707 criteria, that she should be retained
under juvenile court jurisdiction.
      Dr. Rowe found in his report that L.C. “[did] not exhibit criminal
sophistication to any degree.” He addressed the “impact of [L.C.’s] family and
community environment and any childhood trauma that [she] may have
experienced on [her] criminal sophistication,” stating: “[L.C.] lives in a safe,
quiet community. Her family is not involved in criminal activity and she has
not been exposed to criminal or dangerous behavior in the past.” Dr. Rowe
observed L.C. had no history of delinquency, impetuosity or risk-taking
behavior, but had been described as inhibited, self-contained, and rule-bound.
He noted L.C.’s behavior and the harm were very serious and she had total
involvement in the crime, but reported it was difficult to understand how her
mental and emotional development contributed to the crime. According to
Dr. Rowe, L.C. could undergo further evaluation and treatment to better
describe and understand the difficulties that led to her violent behavior, and
once clarified, they could be addressed through services ordered by the
juvenile court. Though he posited L.C. could have a mental disorder “related
to intense internal feelings that are hidden and build inside only to be later
released in an intense burst,” he stated that was difficult to determine with
the available information, and thus he could not diagnose to a reasonable
degree of medical certainty a clear mental health or developmental disorder.




                                        7
Ultimately, Dr. Rowe opined that L.C. was fit and proper to be dealt with in
the juvenile justice system.
      Dr. McDonough conducted a neuropsychological evaluation of L.C. In
his report, he described her psychological profile as having “submissive and
somewhat conventional personality traits” with “no indications of
impulsivity, aggression, difficulties with thought processes, reality testing, or
mood-based concerns.” He found no “red flags” in her medical and academic
history aside from a chronic sleep disturbance “more prominent in the three
months prior to the incident . . . .” Dr. McDonough observed that L.C.’s early
psychiatric history was limited, but that in 2016 she had expressed some
suicidal ideation in connection with some respiratory issues that affected her
trombone playing, making a very small cut on her wrist and realizing that
hurt, then taking an overdose of an antihistamine and allergy medication.
L.C. however denied current suicidal thoughts. Dr. McDonough stated L.C.’s
plan if she were released from juvenile hall was to stay with her uncle with
precautions of locks and cameras; he concluded the plan was “quite adequate
and appropriate” as “[f]ormal assessment does not document [L.C.] as a risk
for harm to self or other[s].”
The Fitness Hearing
      The court conducted a two-day fitness hearing. The People presented
testimony from L.C.’s brother concerning the stabbing and his treatment; law
enforcement investigators Carly Paris, Paul David Brinkerhoff, and Peter
Martinez; Detective Volker; D.C.’s treating surgeon; a roommate of L.C.’s
from a five-week summer program; and sleep medicine specialist Anoop
Karippot, M.D.
      Detective Volker recounted his actions on the morning of the incident,
including his interview of L.C.’s father, who he described as “emotionally


                                        8
withdrawn.” He testified that while D.C. was en route to the hospital, he
asked L.C. what she used to hurt D.C., and she told the detective she did not
remember. According to Detective Volker, L.C.’s father was recorded talking
to a friend and telling him or her that L.C. was sleepwalking and had
accidentally hurt D.C. The detective testified that he conducted L.C.’s
interview in keeping with his training, and there was nothing different or
unusual about it. On cross-examination, Detective Volker admitted he did
not know who L.C.’s father was talking to; he did not ask about the father’s
lack of emotion and had “no idea” of the reason for it.
      Dr. Karippot explained that parasomnia or sleepwalking was usually a
childhood disorder from ages 8 to 13 or 14. He had reviewed the reports of
Drs. Poceta and Loewy, as well as police reports and hospitalization records,
and testified he had doubts about the conclusion that L.C. had a parasomnia
or sleepwalking event on the morning in question given her cognitive
interactions and recollection of the events.
      Peter Martinez, a criminal investigator, testified he assisted in
reviewing L.C.’s laptop computer, and testified about a September 2016 note
from L.C. containing the only mention of D.C. in which L.C. said in part,
“[D]on't give my Roblox account to [D.C.].” Martinez found no entry or
bookmark about sleepwalking. He testified that the computer forensics
report identified 17 files with videos on how to sharpen knives, as well as two
pictures, one apparently a cartoon, depicting women holding knives.
      L.C. presented testimony from Drs. Clipson, Poceta and Blandón-
Gitlin; L.C.’s father; and mental health clinician Kaisa Seibert. L.C.’s father
testified about the events following the stabbing and his reaction to it,
explaining he supposed he was “in . . . a bit of a state of shock” but tried to
“keep it together emotionally” as a father and keep a “level head” to handle


                                        9
what he thought were important things. Dr. Clipson had conducted a clinical
interview as well as a mental status examination of L.C., who he described in
his report as a “very promising young woman with a potentially bright
academic and occupational future.” Dr. Clipson found L.C. did not
demonstrate evidence of criminal sophistication and was capable of being

rehabilitated before expiration of the juvenile court's jurisdiction.5 In his
report, Dr. Clipson observed that though the charges were very serious, there
were questions about L.C.’s state of consciousness at the time, and even if
that were not the case, assessment and treatment of any disorder would be
best through the more flexible and rehabilitation-focused juvenile court
system rather than the adult system. He concluded based on the section 707
criteria, L.C. was a fit and proper subject to be dealt with in juvenile court.
At the hearing, Dr. Clipson testified that L.C. was a very rare “adaptive-type”
juvenile offender, a type that had the highest probability of success in the
juvenile court system. Considering that, as well as L.C.’s academic and social
history, Dr. Clipson stated there was every reason to believe L.C. would apply
herself just as diligently to any treatment programs offered to or required of
her.
       Dr. Poceta, a board certified neurologist and sleep medicine doctor with
the Scripps Clinic sleep disorder center, and Dr. Loewy, a psychologist, spoke
with L.C.’s parents, interviewed and examined L.C., and had her undergo a


5      In part, Dr. Clipson reported that L.C. “has no prior history of
delinquent or criminal behavior. She does not demonstrate evidence of a
conduct disorder and has not demonstrated a pattern of behavior showing a
commitment to a criminally oriented way of life. She does not demonstrate
antisocial, narcissistic, or psychopathic personality traits. She does not
socialize with delinquent peers and has adequate family support. Indeed
there is much evidence that the minor is highly responsible and conforming
to social norms.”
                                       10
sleep study. He and Dr. Loewy prepared a report concluding that L.C.’s
actions during the incident were consistent with a parasomnia, specifically a
confusional arousal followed by an episode of sleep walking, and that L.C.
was unconscious during that time. They described the circumstances
supporting their conclusion: L.C. was sleep deprived, she had a delayed body
clock, she had set her phone alarm to go off soon after she fell asleep, she was
improperly dressed during the event (clothed only in underwear), she
experienced amnesia with a dream-like memory of cutting her leg, she was
confused and distressed after the event, and the attack was somewhat
ineffective and clumsy, during which she cut her dominant wrist. Dr. Poceta
testified that on the morning in question, L.C. had an episode of
somnambulistic, sleepwalking-related violence, during which she did not do
anything intentionally or maliciously and was not necessarily aware of her
actions. He related that they had recommended steps to ensure L.C. could be
safely released, and Dr. Loewy was continuing to see L.C. and monitoring her
compliance with those conditions. Dr. Poceta admitted on cross-examination
that confusional arousal was most common in children ages 5 to 12. He
agreed L.C. did not have any history of sleepwalking, and testified that for
the type of sleepwalking where a person runs or falls, that person would not
be able to have a conversation. Dr. Poceta agreed it was uncommon for a
sleepwalker to commit violence on someone without provocation. On redirect,
Dr. Poceta testified that the absence of prior sleepwalking in L.C.’s history
did not rule out or alter his opinion.
      Dr. Blandón-Gitlin, who had reviewed various videos including from
L.C.’s interview and interrogation as well as police reports but had not
interviewed L.C., testified about L.C.'s session with Detective Volker. She
believed some of L.C.'s statements were unreliable, observing that during


                                         11
L.C.’s interview Detective Volker had suggested scenarios of what he believed
happened, pressuring L.C. to effectively adopt the idea that she woke up in
the middle of the night, got the knife and stabbed her brother. Dr. Blandón-
Gitlin stated this was also the case when Detective Volker suggested that the
reason for the incident was that L.C.’s brother got more attention and L.C.
felt rejected. The doctor addressed L.C.’s question to Detective Volker at the
interview’s conclusion about whether she was lying and stated that question
was consistent with a person led to adopt a particular belief. Dr. Blandón-
Gitlin testified that L.C. believed Detective Volker was a human lie detector,
and wanted to understand whether what she recounted was what happened,
because she initially stated she had no memory of it. On cross-examination,
Dr. Blandón-Gitlin admitted that L.C. spoke about putting a pillow over
D.C.’s face without any suggestion or mention of a pillow by Detective Volker.
Juvenile Court's Ruling
      The following day, the juvenile court heard arguments from counsel
and announced its decision to grant the motion to transfer the case to
criminal court. At the outset of its ruling, the court thanked counsel and
stated: “I don't really know how to express my concerns about this particular
case because there was a lot of evidence that I wished I had that I didn't have.
But let me say this, that I’m going to start first of all with some of the points
that I think are critical in my decision . . . .” (Italics added.) The court
advised counsel it thought L.C. should be sent to adult court. It continued:
“This has nothing to do with the evidence. The first time I’ve seen any
emotion from the parents in this case is right now from Mr. [C]. He has his
face in his hands. I never saw him look sad, teary, when the son was
testifying. I never saw the mother do that either. I can tell you that they
have provided this young lady the most amazing, spectacular, road to success


                                        12
that you could ever imagine. And I have no evidence of this but something is
wrong. Something is definitely distinctly wrong with the dynamics in this
family. I don’t know what it is. I can’t put my finger on it but something is
wrong and I’ll address that more later.” (Italics added.)
      The court went on to describe the way in which it perceived L.C.’s
parents were not focused on the fact D.C. was stabbed 56 times, but on L.C.’s
schooling or music lessons. The court noted L.C.’s parents’ success and L.C.’s
extraordinary intelligence and questioned why the parents had not “pick[ed]
up that she hates her brother and hated her sister” but rather were “more
concerned about school and her path to success . . . .” The court stated: “So
it's—here’s my issue with that, if they don’t see all that and their solution to
keeping the community safe, her sibling safe, themselves safe, is to put
multiple alarms and locks on doors so that everybody will know if she leaves
her bedroom so they can go what? Hide? Get armor to keep themselves from
being stabbed in the middle of the night? That's the wrong approach to me.
It doesn't sound like the proper way to rehabilitate someone.” (Italics added.)
      As to criminal sophistication, the court conceded that L.C. was not the
sort of juvenile with a lengthy juvenile history or familiarity with guns and
crimes, but it observed L.C. was exceptionally intelligent, able to prepare
reports and do computer research or searches on how to sharpen knives, she
was familiar with small razor-type knives in her crafts, and she had made
tentative cuts on herself at one point in her life in a suicide attempt but did
not go through with it “because it probably hurt.” The court considered this
to be evidence that L.C. knew a knife would hurt and that it would take
drastic efforts to kill another by use of a knife. It also observed L.C. had an
“extraordinary interest in stabbing and bladed weapons” given the presence
of foam replicas in her room and the videos found on her computer.


                                       13
      The court “d[id]n't buy for one minute that [L.C.] was sleepwalking at
all.” The court pointed to the expert testimony that a person sleepwalking is
“in a fugue state” and doesn’t know what they are doing or remember they
were sleepwalking. It found there was “usually” a history of sleepwalking
and such events were over by the time someone reached L.C.’s age. The court
instead found that L.C. “wasn't sleepwalking” but “knew exactly what she
was doing” and “thought about the method” she wanted to use to kill D.C.
Relying on L.C.’s statements to Detective Volker, the court stated: “[L.C.]
indicated she went downstairs to get water and a knife. She selected a chef
knife that was at least 12 inches long, and she picked one that was huge and
very sharp. And she said, ‘I want to test it to see if it was sharp.’ She said, ‘I
didn't want to do them in the stomach. I didn't want the stomach. I didn't
want to stab him. I wanted it to be quick. I wanted it just to be in his

throat.’ ”6
      The court also discussed what it considered to be conflicting evidence
about L.C.’s sleeping attire and how “unsettling and disconcerting” it was
that she would enter her parents’ bedroom partially unclothed. It remarked


6      The court reiterated these remarks again later in its ruling, stating:
“[L.C.] didn't want to stab him in the stomach. She wanted it to be quick.
And so I don’t know if there were any Google searches that say ‘what’s the
quick way to kill someone?’ But she watches all these—like I say, these
stabbing things. These whatever. These fantasy things. I don’t know if any
of those have people cutting—whatever that game she plays with herself. I
don’t know what those are like, but I know there’s a lot of violent video games
out there and kids know about them. But she clearly cut his throat, and he
said there was a wound near the carotid artery. A bright girl would know
that a carotid artery would bleed like a pig. Also, she may even know that if
she cuts his throat, it might cut his vocal cords and he can’t scream. I’m just
telling you that there’s some sophistication here in the way this was all done.
All we know is that she was not bloody, apparently, when the police came.”
(Italics added.)
                                        14
that was not “something you normally hear” and it “d[id]n’t believe it.” The
court stated its belief L.C.’s parents would be unable to rehabilitate L.C.
because they had covered up for her or “enabled” her after the crime: “I don’t
have any evidence about what happened to [L.C.’s] clothes if she was wearing
them. I don’t know if they were bloody. . . . With that amount of blood,
there’s got to be a top for her, some bottoms, bloody as all get-out. Or her
own body should be bloody because the wall was bloody with cast-off. . . . [¶]
So there’s been a shower. There’s been some cleaning up. There’s been
something. Which is why I don’t think [L.C.’s] going to able to be
rehabilitated because you, if you cover up and enable your child in a situation
like this where they darn near lost their [other] child, that is not a place where
[L.C.’s] going to be rehabilitated. There’s something wrong with her and her
upbringing, and I don’t know what it is. I don’t know if it’s the drive to make
her succeed. I don’t know if there’s something off with her relationship with
her father that she’s so jealous that her place is going to be taken from her. I
don’t know. I don’t want to speculate about that but there’s something wrong
here." (Italics added.)
      The court found that “the degree of criminal sophistication in this case
is off the charts” based “on the way [the offense] was done.” As for whether
L.C. could be rehabilitated before expiration of juvenile court jurisdiction, the
court observed L.C. would be there seven years until she was 25, but it found
she could not be rehabilitated within that time: “[L.C.] can never be
rehabilitated, in the Court’s opinion, until we get to the root—the root of why
is this happening. Why did all of this happen? What is it with her family,
with her relationship? . . . Why is she jealous in that way? And why would a
girl that’s so successful have a room that looks like utter chaos? On the
outside everything looks good. On the inside there’s something wrong. . . .


                                        15
[T]here’s something off with no discipline there. And here are the parents,
instead of wondering why she did this, they’re all thinking about, ‘Can she
take her trombone?’ When she was in [Detective Volker’s] interview, she
wanted to know after she explained all of these horrible things she did to her
brother, how she hates him, she hates her sister, she wants to know, ‘Can I
go to school now?’ Or ‘When can I go back?’ Absolutely clueless on the—or
care or—not caring about the gravity of what she has done based on jealousy
or maybe based on something that she can’t talk about is happening to her in
her family. Whether it’s verbal abuse. Whether it’s pressuring her to be the
best when no person’s perfect. There’s something that happened to her that
made her shift off of the right path. And parents that aren’t making her
accountable, they’ll never be able to rehabilitate her if they don’t admit that
there’s something awfully wrong when she tried to kill her own brother . . . .”
The court described L.C. as “cold-blooded” about her actions and lacking any
“real guilt” about the gravity of what she had done. It continued: “And
there’s something unhealthy about [L.C.’s] feelings towards her father. I
don’t know what it is, but the fact that she’s so jealous that [D.C.’s] going to
grow up and do boy things with her father, it made me have an unsettled
feeling about it.”
      The juvenile court found L.C. had no prior history of delinquency. As to
previous attempts at rehabilitation, it observed L.C.’s parents had “bent
[over] backwards to make her time between the offense and now the best for
[L.C.]” by “giv[ing] her trombones” and being concerned about applying to
schools, even deferring her admission to college “as if this is a minor thing
that happened.” The court remarked that it saw L.C. as “someone who can—
if she admits and deals with whatever the cause and factors are for her
behavior—if she can deal with that and it may take years to unravel and drill


                                        16
down and figure out what made her do this. And I don't think it's going to
happen in eight years because it took her 17 years to get to that point over
stated things that are truly minor in nature. They just don't match why
[L.C.] would do it, and they need to take a hard look at themselves and figure
it out and really be honest about it to save this daughter.”
      As to the last criterion regarding the circumstances and gravity of the
offense, the court found the crimes were “horrific.” Based on its evaluation of
all the section 707 criteria, the court stated L.C. should be transferred to
criminal court for trial. It stated: “I also want everybody to understand that
the one thing that I gave the greatest weight to was the actual gravity of the
offense, and the planning I think that occurred in this. And [L.C.’s] attempt
to deflect by claiming that she was sleepwalking.”
                                   DISCUSSION
                              I. Standard of Review
      We review for abuse of discretion a juvenile court’s finding a minor is
unsuitable for treatment in the juvenile court. (People v. Superior Court
(Jones) (1998) 18 Cal.4th 667, 680 (Jones); J.N. v. Superior Court (2018) 23
Cal.App.5th 706, 714.) “ ‘There must be substantial evidence adduced at the
hearing that the minor is not a fit and proper subject for treatment as a
juvenile before the court may certify him to the superior court for
prosecution.’ ” (J.N., at p. 714.) Substantial evidence is evidence that is
reasonable in nature, credible, and of solid value. (Jones, at p. 681 & fn. 3.)
“In reviewing the juvenile court's decision, ‘[t]he . . . court’s findings of fact
are reviewed for substantial evidence, its conclusions of law are reviewed de
novo, and its application of the law to the facts is reversible only if arbitrary
and capricious.’ [Citation.] ‘All exercises of discretion must be guided by
applicable legal principles . . . . [Citations.] If the court's decision is


                                         17
influenced by an erroneous understanding of applicable law or reflects an
unawareness of the full scope of its discretion, the court has not properly
exercised its discretion under the law. [Citation.] Therefore, a discretionary
order based on an application of improper criteria or incorrect legal
assumptions is not an exercise of informed discretion and is subject to
reversal. [Citation.]’ [Citation.] The ‘discretion must be exercised in
accordance and within the framework prescribed by the Legislature.’ ” (J.N.,
at pp. 714-715; see also Jones, at pp. 681-682.)
                    II. Section 707 and the Transfer Criteria
      “When a minor has been charged in the juvenile court with any felony
allegedly committed when he or she was 16 years of age or older, the
prosecutor ‘may make a motion to transfer the minor from juvenile court to a
court of criminal jurisdiction’ ” pursuant to section 707, subdivision (a)(1).
(J.N. v. Superior Court, supra, 23 Cal.App.5th at p. 711; see also D.W. v.
Superior Court, supra, 43 Cal.App.5th at p. 116.) That section, and
California Rules of Court, rule 5.770 (rule references are to the California
Rules of Court), set forth the procedures and standards under which a minor
may be transferred to adult/criminal court. (§ 707, subd. (a)(1).) The
prosecution bears the burden of proving by a preponderance of the evidence
that there should be a transfer to criminal court jurisdiction. (Rule 5.770(a);
see also J.N., at p. 715.)
      In deciding whether a minor should be transferred to criminal court,
the juvenile court “shall consider” (§ 707, subd. (a)(3)) five criteria, which
have remained unchanged since 1975. (D.W. v. Superior Court, supra, 43
Cal.App.5th at p. 116.) The first is the degree of criminal sophistication
exhibited by the minor. (§ 707, subd. (a)(3)(A)(i).) Section 707 provides that
when evaluating criminal sophistication, “the juvenile court may give weight


                                        18
to any relevant factor, including, but not limited to, the minor's age,
maturity, intellectual capacity, and physical, mental, and emotional health at
the time of the alleged offense, the minor's impetuosity or failure to
appreciate risks and consequences of criminal behavior, the effect of familial,
adult, or peer pressure on the minor's actions, and the effect of the minor's
family and community environment and childhood trauma on the minor's
criminal sophistication.” (Section 707, subd. (a)(3)(A)(ii).)
       The second criterion is whether the minor can be rehabilitated prior to
the expiration of the juvenile court’s jurisdiction. (§ 707, subd. (a)(3)(B)(i).)
When evaluating that criterion “the juvenile court may give weight to any
relevant factor, including, but not limited to, the minor’s potential to grow
and mature.” (§ 707, subd. (a)(3)(B)(ii).)
       The third criterion is the minor’s previous delinquent history. (§ 707,
subd. (a)(3)(C)(i).) The law specifies that when evaluating that history “the
juvenile court may give weight to any relevant factor, including, but not
limited to, the seriousness of the minor’s previous delinquent history and
the effect of the minor’s family and community environment and childhood
trauma on the minor’s previous delinquent behavior.” (§ 707, subd.
(a)(3)(C)(ii).)
       The fourth criterion is the success of previous juvenile court attempts
to rehabilitate the minor. (§ 707, subd. (a)(3)(D)(i).) When evaluating those
prior attempts, “the juvenile court may give weight to any relevant factor,
including, but not limited to, the adequacy of the services previously provided
to address the minor’s needs.” (§ 707(a)(3)(D)(ii).)
       The fifth criterion is the circumstances and gravity of the offense
alleged to have been committed by the minor. (§ 707(a)(3)(E)(i).) When
evaluating the circumstances and gravity of the offense, “the juvenile court


                                        19
may give weight to any relevant factor, including but not limited to, the
actual behavior of the person, the mental state of the person, the person’s
degree of involvement in the crime, the level of harm actually caused by
the person, and the person’s mental and emotional development.”
(§ 707(a)(3)(E)(ii).) A juvenile court is required to “clearly and explicitly
‘articulate its evaluative process’ by detailing ‘how it weighed the evidence’
and by ‘identify[ing] the specific facts which persuaded the court’ to reach its
decision to transfer [a minor] to adult court.” (C.S. v. Superior Court, supra,
29 Cal.App.5th at p. 1035.)
      “A minor . . . is not required to establish innocence in order to show
amenability to the juvenile court system. ‘Whether the youth committed the
act alleged in the petition is not the issue in [a fitness hearing]; the sole
question is whether he [or she] would be amenable to treatment in the event
that he is ultimately adjudged a ward of the court.’ [Citations.] Indeed, the
criteria used to determine fitness are based on the premise that the minor
did, in fact, commit the offense. [Citation.] Instead, the minor may use the
information contained in police reports, the probation report, expert
evaluations, and other submissions to the court ‘to argue that his
participation was not as grave or serious as the charge would initially lead a
court to conclude.’ ” (Jones, supra, 18 Cal.4th at p. 682, in part quoting
People v. Chi Ko Wong (1976) 18 Cal.3d 698, 716, overruled on other grounds
by People v. Green (1980) 27 Cal.3d 1, 33-34.) Additionally, the fact that the
minor committed the offense does not automatically require a finding of
unfitness. (Jones, at p. 682.)
      In holding a fitness hearing does not involve an adjudication of guilt,
Jones relied in part on People v. Superior Court (Rodrigo O.) (1994) 22
Cal.App.4th 1297, 1303-1304 (Rodrigo O.), in which a panel of this court


                                        20
issued a writ directing the trial court to vacate its fitness order because the
court had erroneously based findings on irrelevant evidence. (Id. at p. 1299.)
The juvenile court there had found a minor was fit for juvenile court
treatment after considering the minor’s affirmative defense of alibi on the
question of the degree of criminal sophistication and the gravity of the
offense. (Id. at pp. 1301-1302, 1304.) This court explained that because the
issue in a transfer hearing is not whether the youth committed the offense,
the alibi defense was not relevant. (Id. at p. 1303.) In sum, the minor’s
“evidence that he was elsewhere at the time of the crimes was not relevant to
the court’s determination of his fitness to be a subject of juvenile court
treatment.” (Rodrigo O., at p. 1304.)
      Thus, though juvenile courts have broad discretion in assessing the
circumstances for purposes of a transfer hearing (Rodrigo O., supra, 22
Cal.App.4th at p. 1303 [juvenile court may consider any relevant evidence the
People or minor wish to submit, including extenuating or mitigating
circumstances], that discretion is not “unbridled” (see People v. Chi Ko Wong,
at p., 719), and the evidence is nevertheless “limited by the basic tests of
relevancy and materiality to the issue presented.” (Rodrigo O., at p. 1303;
Chi Ko Wong, at p. 719.) Additionally, “fundamental fairness demands that
[presentence probation] reports be founded on accurate and reliable
information.” (Chi Ko Wong, at p. 719.)
                                  III. Analysis
      With these principles in mind, we turn to whether the juvenile court
properly exercised its discretion in considering and assessing the section 707
fitness criteria. As we explain, we conclude the court abused its discretion in
certain respects, relying on speculation and irrelevant matters in its analysis.
Further, in our view the court’s remarks, particularly about L.C.’s parents


                                        21
and their behavior, would cause parties to reasonably entertain a doubt about
the court’s impartiality, thus we grant the petition and remand for L.C. to
receive a new transfer hearing before a different judicial officer in the
interests of justice. (Code Civ. Proc., § 170.1, subd. (c) [“[O]n its own motion
an appellate court shall consider whether in the interests of justice it should
direct that further proceedings be heard before a trial judge other than the
judge whose judgment or order was reviewed by the appellate court”]; see
Peracchi v. Superior Court (2003) 30 Cal.4th 1245, 1256-1257 [remand to
different judge may be necessary where the ruling or sentence of the original
judge indicates an animus inconsistent with judicial objectivity or whimsical
disregard of the law], quoting People v. Gulbrandsen (1989) 209 Cal.App.3d
1547, 1562; Pen. Code, § 1260 [appellate court “may, if proper, remand the
cause to the trial court for such further proceedings as may be just under the
circumstances”].)
A. Whether L.C. Can Be Rehabilitated While in Juvenile Court Jurisdiction
      We begin with the juvenile court’s decision that the second factor—the
possibility that L.C. can be rehabilitated while in the jurisdiction of the
juvenile court—favored transfer. The court found L.C. could “never be
rehabilitated” in the remaining seven years of juvenile court jurisdiction
without an understanding of “[w]hat is it with her family, with her
relationship?” This decision was informed by the court’s threshold view of
dysfunctional “dynamics” in L.C.’s family; it believed there was something
“off” with L.C. and her father’s relationship or “distinctly wrong” there. In
making these observations, however, the court candidly admitted its view
was not based on any evidence: “[T]here was a lot of evidence that I wished I
had that I didn’t have.” The court commented on L.C.’s parents’ lack of
emotion and L.C.’s “clueless[ness]” based on “jealousy or maybe based on


                                       22
something she can’t talk about is happening to her in her family,” suggesting
it might be “verbal abuse” or “pressuring her to be her best when no person’s
perfect.” Such speculation is not evidence. (People v. Waidla (2000) 22
Cal.4th 690, 735.) Matters outside the evidence cannot be the basis for a
juvenile court’s transfer findings. (Jones, supra, 18 Cal.4th at pp. 681-682
[juvenile court’s discretion must be exercised within the framework of the
juvenile court law].)
      In assessing L.C.’s potential for rehabilitation the court repeatedly
expressed concern about L.C.’s parent’s behavior, characterizing them as both
enabling and indifferent, and it appeared to believe L.C.’s parents would
either be essential participants in L.C.’s rehabilitation to the exclusion of
other efforts or otherwise in control of the “solution to keeping the community
safe . . . .” While parents certainly are a component of a minor’s successful
rehabilitation, the rehabilitation provided by the juvenile justice system
includes, among other treatment, programs in trauma recovery and life
skills, individual and group counseling, and education. (See People v.
Superior Court (Alexander C.), supra, 34 Cal.App.5th at p. 1000, citing
Assem. Com. on Public Safety, Rep. on SB 1391 (2017-2018) Reg. Sess. as
amended May 25, 2018, p. 4 [“Keeping youth in the juvenile justice system
means they will be punished, but they will also be required to be in
treatment, counseling, and rehabilitative programming and education”]; C.S.
v. Superior Court, supra, 29 Cal.App.5th at p. 1020.) The record contains no
indication that L.C. would be released to her parents; rather she would
continue to be detained on home supervision with her uncle. Given the
court’s misapprehension of L.C.’s conditions for rehabilitation and the scope
of the juvenile court’s rehabilitative program, we cannot say its finding on
this factor was an exercise of informed discretion. (See J.N. v. Superior


                                       23
Court, supra, 23 Cal.App.5th at p. 715 [“a discretionary order based on
incorrect legal assumptions is not an exercise of informed discretion and is
subject to reversal”].)
B. Criminal Sophistication
      The court’s analysis of the criminal sophistication factor is likewise
problematic. That factor is largely an inquiry into evidence of traits of the
minor and his or her environment and upbringing. (§ 707, subd. (a)(3)(A)(ii)
[relevant inquiries include age; maturity; intellectual capacity; physical,
mental, and emotional health; impetuosity or failure to appreciate risks and
consequences of criminal behavior; effect of familial, adult, or peer pressure
on minor’s actions; effect of the minor’s family; community environment and
childhood trauma].) Though the court touched on L.C.’s lack of juvenile
criminal history and her high intelligence, its main focus was on the manner
of L.C.’s commission of the charged crimes (the “planning” and “way it was
done”), the truth or falsity of L.C.’s sleepwalking, and the purported family
dysfunction or cover-up by L.C.’s parents.
      As we have explained, the court’s observations about the perceived
dysfunction or problems in L.C.’s family were not based on evidence, but were
suppositions. On this record we cannot draw nonspeculative inferences
supporting the finding of family dysfunction. L.C. and her parents reported
having a good relationship with each other, and denied any history of abuse,
neglect or exposure to domestic violence. L.C. reported that she was close
with her parents and got along with them and her brother. Though probation
officer Pinedo noted that after the incident someone had made a child
protective services referral complaining of L.C.’s parents’ minimization of the
offense, the case worker ultimately determined the referral was unfounded.
The case worker reported there “appears to be no safety concerns as the


                                       24
family are [sic] following the Court rules to ensure [D.C.'s] safety.” The court
engaged in similar speculation when positing that the parents cleaned L.C.’s
body or had her shower, and removed bloody clothing: “I don’t have any
evidence about what happened to [L.C.’s] clothes if she was wearing them. I
don’t know if they were bloody.” This too was used by the court to support its
conclusion that there was “something wrong with [L.C.] and her upbringing,
and I don’t know what it is.”
      Further, the court’s discussion of L.C.’s planning, even if such evidence
tended to show criminal sophistication, was based in part on a misstatement
of facts contained in the People’s transfer brief and several reports recounting
L.C.’s offenses. These materials attribute an action to L.C. that she did not
say in her police interview, namely, that she “ran her finger along the edge of
the knife because she wanted to make sure it was sharp enough to work” or
otherwise tested the knife for sharpness before she stabbed her brother. L.C.

in the interview denied testing the knife.7 Setting aside the court’s use of a
fact not in evidence in its analysis, we question the court’s undue reliance on


7     “[Detective Volker]: What . . . thoughts were going through your mind
when you reached in that drawer and picked up the knife. I knew [sic] you
remember.
      “[L.C.] If, if it was sharp.
      “[Detective Volker:] K.
      “[L.C.] Yeah.
      “[Detective Volker:] Did you test it to see if it was sharp?
      “[L.C.] No.
      “[Detective Volker:] K. Why were you wondering if it was—
      “[L.C.] (UNINTELL)
      “[Detective Volker:] Uh. huh. Why are you wondering if it was sharp?
      “[L.C.] Just I think I just is if it would work [sic], I guess. I mean, I,
yeah.”
      L.C. went on to tell the detective that she did not want to stab D.C. but
“wanted it to be quick. I wanted it to be just his throat.” She said that was
why she wanted to be sure the knife was sharp.
                                       25
the circumstances of the present offense to assess L.C.’s criminal
sophistication, as the gravity and circumstances of the offense is itself an
independent factor to consider in the transfer inquiry. The court gave the
“greatest weight” to its perception that L.C. had engaged in substantial
planning, apparently believing it outweighed all of the experts’ opinions,
summarized above, that L.C. did not demonstrate evidence of criminal
sophistication “to any degree.”
      Finally, with regard to the claim that L.C. was sleepwalking, we see
little distinction between these circumstances and those in Rodrigo O. As
summarized above, in that case this court faulted the juvenile court for
relying on the minor’s alibi defense in assessing criminal sophistication and
his offense’s seriousness. (Rodrigo O., supra, 22 Cal.App.4th at pp. 1303-
1304.) The People maintain that unlike in Rodrigo O., the juvenile court in
this case was not considering an affirmative defense, but instead saw the
sleepwalking claim as a fact “tending to reduce L.C.’s blameworthiness” or
showing the crime was “not as grave or serious as the charge would initially
lead a court to conclude,” weighing against L.C.’s criminal sophistication.
But the sleepwalking claim goes directly to L.C.’s volition or consciousness,
and “[u]nconsciousness, when not voluntarily induced, is a complete defense
to a charged crime.” (People v. Rogers (2006) 39 Cal.4th 826, 887; see People
v. Sedeno (1974) 10 Cal.3d 703, 717 [“An unconscious act within the
contemplation of the Penal Code is one committed by a person who because of
somnambulism, a blow on the head, or similar cause is not conscious of acting
and whose act therefore cannot be deemed volitional”], overruled on other
grounds in People v. Breverman (1998) 19 Cal.4th 142.) When there are facts
to support it, unconsciousness is an affirmative defense (see People v. Boyer
(2006) 38 Cal.4th 412, 468-469), and sleepwalking would qualify, as


                                       26
“unconsciousness need not rise to the level of coma or inability to walk or
perform manual movements” but “can exist ‘where the subject physically acts
but is not, at the time, conscious of acting.’ ” (People v. Halvorsen (2007) 42
Cal.4th 379, 417.)
      The record does not show the juvenile court utilized the sleepwalking
evidence as mitigating evidence or a lessening of the gravity or seriousness of
the offense. It weighed its credibility, plainly disbelieving the evidence that
L.C. was sleepwalking while she stabbed D.C. and instead finding “[s]he
wasn't sleepwalking” and “knew exactly what she was doing,” in part based
on the unsupported fact that L.C. tested the knife for its sharpness. The
court’s remarks were nothing more than a rejection of L.C.’s unconsciousness
defense and the sort of assessment of guilt or innocence that has no tendency
in reason to establish her amenability to treatment in the juvenile court
system. (Rodrigo O., supra, 22 Cal.App.4th at pp. 1303-1304; Jones, supra,
18 Cal.4th at p. 682.) Further, the court stated L.C.’s “attempt to deflect by
claiming that she was sleepwalking” was one of the pieces of evidence to

which it gave the “greatest weight” in reaching its decision.8 In doing so, the
court abused its discretion.
C. Previous Delinquent History and Prior Juvenile Court Attempts at
Rehabilitation
      We discuss the juvenile court’s analysis of the third and fourth criteria
together, because by all accounts in the record L.C. had no prior criminal
history and there were no prior juvenile court attempts to rehabilitate her.


8     The court did not discuss the sleepwalking evidence in connection with
the factor of L.C.’s potential for rehabilitation as some indication of L.C.’s
failure to take responsibility for her actions. The court’s remarks about L.C.’s
“attempt to deflect” shows it viewed that evidence in the context of whether
L.C. did or did not commit the offenses.
                                       27
According to probation officer Pinedo, L.C. had no record of being suspended
or expelled from school as a disciplinary measure. Despite this, as
summarized above, the juvenile court seemingly went on to discuss the fourth
criteria, remarking that while L.C. had not participated in “true
rehabilitation in the sense of the word,” L.C.’s parents had somehow “bent
[over] backwards” to make the time between her offense and the transfer
hearing overly easy or comfortable for her. The court criticized L.C.’s
parents’ decision to defer her admission to college as an indication they
minimized the event and L.C.’s actions. It posited that L.C. would need
“extensive psychotherapy,” finding L.C. had no “real guilt” about what had
happened; that her behavior seemed like “something a sociopath would do.”
The court went on to state it did not think L.C. would gain insight into what
she had done and “figure out what made her do this” in eight years “since it
took her 17 years to get to that point . . . .”
      The court’s remarks merge the factors of past juvenile court
rehabilitation with considerations—L.C.’s potential for growth and
maturity—going to the question of whether L.C. could be rehabilitated in the
time remaining before expiration of juvenile court jurisdiction. The court also
considered what it believed to be L.C.’s parents’ minimization of the offense,
or some failure on their part as to L.C.’s treatment pending the transfer
hearing, seemingly as part of the fourth criterion. The fourth factor,
however, deals with past juvenile court rehabilitative attempts for prior
offenses, of which there were none. Even if the juvenile court was able to
consider interim rehabilitative efforts in juvenile hall for L.C. or L.C.’s home
detention in connection with the present offense, the record in this case
reflects that effort was successful, and L.C. had no issues or disciplinary
problems. Probation officer Pinedo reported that L.C. was compliant with all


                                          28
of the conditions put on her during the time between L.C.’s detention and the
transfer hearing.
      The court did not state whether the prosecution had met its burden to
show the fourth factor weighed in favor of transfer to criminal court, nor is it
clear whether the court found these factors favored a finding of L.C.’s
amenability to juvenile court treatment, favored transfer, or were neutral.
Rather, it went on to discuss the gravity and seriousness of the offenses,
which was one of the factors it primarily relied upon to support its decision to
transfer L.C. to adult/criminal court.
D. Gravity and Circumstances of the Offense
      The juvenile court found L.C.’s offenses were “horrific.” That finding
undoubtedly is supported by the evidence of the number and nature of the
stab wounds L.C. inflicted on D.C., who was asleep in his bed and
defenseless. The gravity and seriousness of an offense can by itself support a
court’s decision to transfer a minor to adult court. However, the juvenile
court here again laced its analysis of this factor with a discussion of L.C.’s

parents, appearing to criticize the father’s belief that L.C. was sleepwalking.9
And the court’s conclusions about the nature of L.C.’s crime demonstrate it
believed L.C. carefully planned the offense and acted out of jealousy or
“hat[red]” toward D.C.; that L.C. selected and tested the sharpness of the
knife she used, then sought to cover up her crime herself or in conjunction


9      The court stated: “I also want to say that it was very disconcerting—
this kind of goes in with the previous one about rehabilitation and the gravity
of offense. When a parent has said, ‘Don’t talk to your child about this,’ and
then he videotapes him and asks him about the event, and it’s so wrong, and
it makes me wonder what they’re telling him, and what his attitude’s going to
be by the time this matter gets to court if it ever goes to court.” The court’s
remarks referred to L.C.’s father’s testimony that he had videotaped D.C. and
asked D.C. what happened on the night in question.
                                         29
with her parents by removing her bedclothes, and “deflect[ed]” from her
actions by lying about sleepwalking at the time. For the reasons explained,
these were improper considerations in assessing L.C.’s amenability to
juvenile court treatment.
E. Consideration of Expert Opinions
      Though before the transfer hearing the juvenile court stated it had read
all of the written materials presented by counsel, its ruling in our view does
not clearly indicate it considered the testimony of the experts and probation
officer Pinedo that the factors, considered in total, demonstrated L.C. was a
proper subject for juvenile court jurisdiction. The court must weigh the
testimony and opinions of those witnesses with all of the other evidence,
eliminating the improper considerations and speculative assumptions.
      We do not pass on whether substantial evidence supports the court’s
proper findings, or express any view on L.C.’s fitness for juvenile court
treatment. In our view, the court’s undue consideration of speculative and
improper matters tainted its analysis and rendered it an abuse of discretion,
requiring that the parties be given an opportunity for a new transfer hearing
avoiding these errors. We also conclude the court’s remarks concerning L.C.’s
parents and their behavior would cause parties to reasonably entertain a
doubt about the court’s impartiality. Because L.C. deserves a hearing in
which the juvenile court undertakes a proper consideration of the section 707
factors, we issue the writ for L.C. to receive a new transfer hearing before a
different judicial officer, and order the juvenile court to conduct that hearing
in accordance with our foregoing conclusions.




                                       30
                                DISPOSITION
      Let a peremptory writ of mandate issue directing the respondent
superior court to vacate its order transferring the matter to adult/criminal
court and assign the matter to a new juvenile court judge, who shall conduct
a new transfer hearing and make findings sufficient to ensure its decision
permits meaningful appellate review. This opinion is made final as to this
court seven days from the date of filing. (Cal. Rules of Court, rule
8.490(b)(2)(A).)


                                                                 O'ROURKE, J.
WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                       31